                             Case 3:13-cv-00297-JAM Document 493 Filed 06/20/19 Page 1 of 1
                                                                                                                  Civil- (Dec-2008)
                                                                 HONORABLE:    Jeffrey Alker Meyer
                                     DEPUTY CLERK                         RPTR/ECRO/TAPEDiana Huntington
         TOTAL TIME: 0                hours 39 minutes
                                        DATE: 6/20/2019       START TIME: 3:06                   END TIME: 3:45
                                                           LUNCH RECESS        FROM:                    TO:
                                                   RECESS (if more than ½ hr)  FROM:                    TO:

         CIVIL NO. 13cv297


                     Global Sailing, Inc. et al.                                     B. Luehrs; J. Grogan
                                                                                              Plaintiff’s Counsel
                                        vs
                     LaserPerformance (Europe) Ltd. et al.                           P. Fay
                                                                                              Defendant’s Counsel

                                                   COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                         Show Cause Hearing
                                Evidentiary Hearing                  Judgment Debtor Exam
                                Miscellaneous Hearing

         ✔ .....#415        Motionfor partial summary judgment                          granted      denied ✔ advisement
            .....#          Motion                                                      granted      denied         advisement
            .....#          Motion                                                      granted      denied         advisement
            .....#          Motion                                                      granted      denied         advisement
            .....#          Motion                                                      granted      denied         advisement
            .....#          Motion                                                      granted      denied       advisement
            .....#          Motion                                                      granted      denied       advisement
            .....           Oral Motion                                                 granted      denied       advisement
            .....           Oral Motion                                                 granted       denied        advisement
            .....           Oral Motion                                                 granted      denied         advisement
           .....            Oral Motion                                                 granted      denied         advisement
            .....              Briefs(s) due                 Proposed Findings due                Response due
           .............                                                                                  filed     docketed
           .............                                                                                  filed     docketed
           .............                                                                                  filed     docketed
           .............                                                                                  filed     docketed
            .............                                                                                 filed     docketed
            .............                                                                                 filed     docketed
            ............                           Hearing continued until                           at

Notes:
